      Case 4:18-cv-00310-RH-MJF Document 89 Filed 06/07/20 Page 1 of 2
                                                                           Page 1 of 2


          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION



BERNARD D. WILSON,

             Plaintiff,

v.                                            CASE NO. 4:18cv310-RH-MJF

TOREY JOHNSON et al.,

             Defendants.

_____________________________/


            ORDER GRANTING SUMMARY JUDGMENT IN PART


      This prisoner civil-rights case is before the court on the magistrate judge’s

report and recommendation, ECF No. 87. No objections have been filed.

      The recommendation correctly concludes that summary judgment should be

credited for the defendants in part. The only claims that survive are the claims

against the defendants Tyler Johnson and Heath Flanagan. Damages for mental or

emotional injury will be available against Mr. Johnson but not against Mr.

Flanagan.

      IT IS ORDERED:

      1. The report and recommendation is accepted as set out in this order

Case No. 4:18cv310-RH-MJF
        Case 4:18-cv-00310-RH-MJF Document 89 Filed 06/07/20 Page 2 of 2
                                                                               Page 2 of 2


        2. The defendants’ motion for summary judgment, ECF No. 69, is granted in

part.

        3. All claims are dismissed with prejudice against these defendants: Torey

Johnson, William Stephens, Melissa Comerford, Larry Childs, and James Revell.

        4. All claims for injunctive relief are dismissed.

        5. All claims against Mr. Flanagan for mental or emotional injury are

dismissed.

        6. I do not direct the entry of judgment under Federal Rule of Civil

Procedure 54(b).

        7. The clerk must set a status conference by telephone.

        SO ORDERED on June 7, 2020.

                                         s/Robert L. Hinkle
                                         United States District Judge




Case No. 4:18cv310-RH-MJF
